Citation Nr: 1046087	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for the Veteran's 
service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In September 2010 the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge.  A transcript of that proceeding is 
of record and has been associated with the claims file.  The 
Veteran submitted additional evidence at that time, along with a 
waiver of consideration of the agency of original jurisdiction.  
38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 50 
percent for his service-connected posttraumatic stress disorder 
(PTSD).  The Board finds that additional development is necessary 
with respect to the Veteran's claim.  Accordingly, further 
appellate consideration will be deferred and this matter is 
remanded to the RO/AMC for further action as described below.

The Veteran has argued that the current evaluation assigned for 
his posttraumatic stress disorder does not accurately reflect the 
severity of that disability.  The Board notes that the Veteran's 
most recent VA examination was conducted in August 2006.  During 
his September 2010 hearing before a Veterans Law Judge the 
Veteran indicated that his posttraumatic stress disorder had 
deteriorated and was substantially worse than indicated by the 
September 2006 VA examination  conducted more than four years 
ago.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability is 
worse than when previously rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has 
indicated that his posttraumatic stress disorder results in 
significant limitations not indicated by the Veteran's earlier 
examination, and because the medical evidence submitted indicates 
the possibility of a worsening of that condition, the Board finds 
that a new examination is necessary to reach a decision on the 
Veteran's claim. 

In addition, the Board notes that an optical disk containing the 
Veteran's Social Security Administration records has been 
associated with the claims file.  The RO/AMC should print these 
documents in hardcopy and associate them with the claims file.  

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain updated VA 
treatment records and contact the Veteran and 
inquire whether he has undergone any other 
treatment for his posttraumatic stress 
disorder since November 2008.  If the Veteran 
indicates that he has received any treatment 
or evaluations, the RO/AMC should obtain and 
associate those records with the claims file.  
In addition, the RO/AMC should associate hard 
copies of the Veteran's Social Security 
Administration records with the claims file.

2.  The Veteran should be afforded an 
appropriate examination to determine the 
severity of his posttraumatic stress 
disorder.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all pertinent 
records associated with the claims file, and 
indicate having done so in his report.  
Following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's condition in detail.  A clear 
rationale for all opinions is necessary and a 
discussion of the facts and principles 
involved would be of consideration assistance 
to the Board.  

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


